PER CURIAM.
The following question has been certified from the Brevard County Court of Record pursuant to Fla.App.R. 4.6, 32 F.S.A. The question is:
Does the trial and acquittal on the charge of receiving stolen property under Section 811.16, F.S. [F.S.A.], bar a subsequent trial for possession of the same property under Section 814.03(2)?
It is our view that there appears to be controlling precedent in this state on which the decision of the trial judge could be based. The trial court, under § 9, article V, of the Florida Constitution, F.S.A., (1968 revision) has the power to adjudicate the question, the answer to which may be reviewed on appeal if desired. In the exercise of its discretion this court, therefore, respectfully declines to answer the question as certified.1
CROSS, OWEN and MAGER, JJ., concur.

. Spaulding v. Florida Gas Co., 249 So.2d 696 (Fla.App.1971); Pridgeon v. Folsom, 174 So.2d 619 (Fla.App.1965).